EXHIBIT 10.3


GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
FORM OF RESTRICTED SHARE AWARD AGREEMENT


This RESTRICTED SHARE AWARD AGREEMENT (the “Award”) is made and entered into as
of the __ day of _______, 20__, by and between Griffin Capital Essential Asset
REIT II, Inc., a Maryland corporation (the “Company”), and ______________ (the
“Participant”).


Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Participant the Restricted Shares described
below in consideration of the Participant’s services to the Company and
Participant hereby accepts the Restricted Shares subject to the terms of the
Plan and this Award.


A.
Grant Date: ___________.



B.
Restricted Shares: 7,000 shares of the Company’s Common Stock, $0.001 par value
per share.



C.
Plan (under which Award is granted): Employee and Director Long-Term Incentive
Plan of Griffin Capital Essential Asset REIT II, Inc.



D.
Vesting Schedule: The Restricted Shares shall become vested in accordance with
the following schedule:


Vesting Date
 
Percentage of Restricted Shares which are Vested Shares
Grant Date
 
50
%
One Year from the Grant Date
 
50
%

        
Notwithstanding the foregoing, the Restricted Shares shall become fully vested
if the Participant provides continuous services to the Company and/or any
Affiliate following the Grant Date through the effective date of a Liquidation
Event.


The Restricted Shares which have become vested pursuant to the Vesting Schedule
are herein referred to as the “Vested Shares.” If a tranche of Restricted Shares
that become vested includes a fraction of a share, such fractional share shall
be rounded up or down to the next nearest whole number.


The Participant shall receive credit for service for each
twelve-consecutive-month period commencing on ________ during which the
Participant continuously remains a director for the Company. No credit will be
given for completion of a partial year of service and no period of time
following a Participant’s service as a director for the Company shall count
towards the vesting of Restricted Shares. Any portion of the Restricted Shares
which have not become Vested Shares in accordance with the Vesting Schedule
before or at the time of a Participant ceasing to be a director with the Company
shall be forfeited.


    
IN WITNESS WHEREOF, the Company and Participant have signed this Award as of the
Grant Date set forth above.


Griffin Capital Essential Asset REIT II, Inc.


By:                                                 
Participant
Title:                         







--------------------------------------------------------------------------------





ADDITIONAL TERMS AND CONDITIONS OF
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
RESTRICTED SHARE AWARD


1.    Code Section 83(b) Election. Pursuant to Section 18.5 of the Plan, the
Participant acknowledges that the Participant may not make an election under
Section 83(b) of the Code without the Company’s consent. Any attempt by the
Participant to make an election under Section 83(b) of the Code without the
Company’s consent will result in the immediate forfeiture of this Award.


2.    Issuance of Restricted Shares.


(a)    The Company shall issue the Restricted Shares as of the Grant Date in one
or more of the manners described below, as determined by the Company, in its
sole discretion:


(i)    by the issuance of share certificate(s) evidencing Restricted Shares to
the Secretary of the Company or such other agent of the Company as may be
designated by the Company or the Secretary (the “Share Custodian”); or


(ii)    by documenting the issuance in uncertificated or book entry form on the
Company’s stock records.


Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Share Custodian or the
Company, as applicable, until the Restricted Shares become Vested Shares in
accordance with the Vesting Schedule.


(b)    In the event that the Participant forfeits any of the Restricted Shares,
the Company shall cancel the issuance on its stock records and, if applicable,
the Share Custodian shall promptly deliver the share certificate(s) representing
the forfeited shares to the Company.


(c)    Participant hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Participant with
full power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Participant, by completing an
irrevocable stock power in favor of the Share Custodian in the form attached
hereto as Exhibit 1. The term of such appointment shall commence on the Grant
Date of this Award and shall continue until the last of the Restricted Shares
are delivered to the Participant as Vested Shares or are returned to the Company
as forfeited Restricted Shares.


(d)    In the event the number of shares of Common Stock is increased or reduced
as a result of a subdivision or combination of shares of Common Stock or the
payment of a stock dividend or any other increase or decrease in the number of
shares of Common Stock or other transaction such as a merger, reorganization or
other change in the capital structure of the Company, the Participant agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.


3.    Rights of a Stockholder. Until the stock ledger entry reflecting the
Restricted Shares accruing to the Participant upon vesting of the Restricted
Shares is made, the Participant shall not have any rights as a stockholder.


4.    Dividends. The Participant shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares. Dividends paid on Restricted Shares will be held by the
Company and transferred to the Participant, without interest, on such date as
the Restricted Shares become Vested Shares. Dividends or other distributions
paid on Restricted Shares that are forfeited shall be retained by the Company.





--------------------------------------------------------------------------------







5.    Restrictions on Transfer of Restricted Shares.


(a)    Except to the extent approved in writing by the Committee, the
Participant shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title, or interest in
or to any Restricted Shares or Vested Shares prior to the date the Participant
becomes fully vested in all Restricted Shares granted pursuant to this Award.
After all Restricted Shares have become fully vested pursuant to this Award,
there shall be no restrictions on the transfer of the Vested Shares other than
those restrictions imposed by any Applicable Laws.


(b)    The restrictions contained in this Section will not apply with respect to
transfers of the Restricted Shares pursuant to the laws of descent and
distribution governing the state in which the Participant is domiciled at the
time of the Participant’s death; provided that the restrictions contained in
this Section will continue to be applicable to the Restricted Shares after any
such transfer; and provided further that the transferee(s) of such Restricted
Shares must agree in writing to be bound by the provisions of this Award.


6.    Changes in Capitalization.


(a)    The number of Restricted Shares shall be proportionately adjusted from
and after the record date for any nonreciprocal transaction between the Company
and the holders of capital stock of the Company that causes the per share value
of the shares of Common Stock underlying the Award to change (an “Equity
Restructuring”), such as a stock dividend, stock split, spinoff, rights
offering, or recapitalization through a large, nonrecurring cash dividend.
    
(b)    In the case of any reclassification or change of outstanding Common Stock
issuable upon vesting of the Award, or in the case of any consolidation or
merger of the Company with or into another entity (other than a merger in which
the Company is the surviving entity and which does not result in any
reclassification or change in the then-outstanding Stock) or in the case of any
sale or conveyance to another entity of the property of the Company as an
entirety or substantially as an entirety, in each case that is not an Equity
Restructuring, then, as a condition of such reclassification, change,
consolidation, merger, sale or conveyance, the Company or such successor or
purchasing entity, as the case may be, shall make lawful and adequate provision
whereby the Participant shall thereafter have the right, on exercise of the
Award, to receive the kind and amount of securities, property and/or cash
receivable upon such reclassification, change, consolidation, merger, sale or
conveyance by a holder of the number of securities issuable upon vesting of the
Award immediately before such reclassification, change, consolidation, merger,
sale or conveyance. Such provision shall include adjustments that shall be as
nearly equivalent as may be practicable to the adjustments provided for in
Subsection (a). Notwithstanding the foregoing, if such a transaction occurs, in
lieu of causing such rights to be substituted for the Award, the Committee may,
upon 20 days’ prior written notice to the Participant, in its sole discretion:
(i) shorten the period during which the Award vests, provided it vests not more
than 20 days after the date the notice is given, or (ii) cancel the Award upon
payment to the Participant in cash, with respect to the Award, of an amount
which, in the sole discretion of the Committee, is determined to be equivalent
to the amount, if any, by which the Fair Market Value (at the effective time of
the transaction) of the consideration that the Participant would have received
if the Award had been vested before the effective time. The actions described in
this Subsection (b) may be taken without regard to any resulting tax
consequences to the Participant. Any determination made by the Committee
pursuant to this Subsection (b) will be final and binding on the Participant.
Any action taken by the Committee need not treat all Participants under the Plan
similarly.
    
(c)    The existence of the Plan and this Award shall not affect in any way the
right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.





--------------------------------------------------------------------------------







7.    Compliance With Laws. The Plan, the granting and vesting of this Award
under the Plan, the issuance and delivery of the Restricted Shares, and the
payment of money or other consideration allowable under the Plan or this Award
are subject to compliance with all applicable federal and state laws, rules and
regulations (including, but not limited to, state and federal securities laws
and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Committee, the Board or the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Committee, the Board or the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements. To the extent permitted by
applicable law, the Plan and this Award shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations. Nothing in the Plan or
in this Award shall require the Company to issue any Stock with respect to the
Award if, in the opinion of counsel for the Company, that issuance could
constitute a violation of any Applicable Laws. As a condition to the grant or
exercise of the Award, the Company may require the Participant (or, in the event
of the Participant’s death, the Participant’s legal representatives, heirs,
legatees or distributees) to provide written representations concerning the
Participant’s (or such other person’s) intentions with regard to the retention
or disposition of the Restricted Shares and written covenants as to the manner
of disposal of such Stock as may be necessary or useful to ensure that the
grant, exercise or disposition thereof will not violate the Securities Act, any
other law or any rule of any applicable securities exchange or securities
association then in effect. The Company shall not be required to register any
Stock under the Securities Act or register or qualify any Stock under any state
or other securities laws.


8.    Legend on Stock Certificates.    Certificates evidencing the Restricted
Shares, if issued, may have the following legend and statements of other
applicable restrictions endorsed thereon:


THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE LAWS. THE SHARES MAY
NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF
UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN
THE SOLE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER OR OTHER
DISPOSITION WILL NOT VIOLATE ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


This legend shall not be required for any shares of Stock issued pursuant to an
effective registration statement under the Securities Act. Certificates
evidencing the Restricted Shares, to the extent appropriate at the time, shall
also have noted conspicuously on the certificates a legend intended to give all
persons full notice of the existence of any other conditions, restrictions,
rights and obligations set forth in this Award and in the Plan.


Instead of the foregoing legend, the certificate may state that the Company will
furnish a full statement about certain restrictions on transferability to a
stockholder on request and without charge. Such statement shall also be sent on
request and without charge to stockholders who are issued shares without a
certificate.
            
9.    Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Restricted
Shares shall be issued except, in the reasonable judgment of the Company, in
compliance with exemptions under applicable state securities laws of the state
in which the Participant resides, and/or any other applicable securities laws.


10.    Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


11.    Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.





--------------------------------------------------------------------------------







12.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


13.    Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties. This
Award may be executed in two or more counterparts, each of which shall be deemed
an original but all of which shall constitute one and the same instrument.


14.    Violation. Except as provided in Section 5, any transfer, pledge, sale,
assignment, or hypothecation of the Award or any portion thereof shall be a
violation of the terms of this Award and shall be void and without effect.


15.    Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Award.


16.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


17.    No Right to Continued Service. Neither the establishment of the Plan nor
the award of Restricted Shares hereunder shall be construed as giving the
Participant the right to continue as a director with the Company.


18.    Special Definitions. As used in this Award,


(a)    “Liquidation Event” means any one of the following events which may occur
after the Grant Date:


(1)    the dissolution or liquidation of the Company;


(2)    the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity;


(3)    a merger, reorganization or consolidation in which the outstanding shares
of Stock are converted into or exchanged for securities of the successor entity
and the holders of the Company’s outstanding voting power immediately prior to
such transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction;


(4)    the sale of all or a majority of the outstanding capital stock of the
Company to an unrelated person or entity; or


(5)    any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the successor entity immediately
upon completion of the transaction; provided, however, that a Liquidation Event
shall not include any transaction where the holders of capital stock of the
Company do not receive consideration with respect to their shares of capital
stock of the Company in such transaction and such shares of capital stock of the
Company remain outstanding after the consummation of such transaction.


Notwithstanding the foregoing, no Liquidation Event shall be deemed to have
occurred with respect to the Participant by reason of any actions or events in
which the Participant participates in a capacity other than in the Participant’s
capacity as a director of the Company or as a stockholder of the Company solely
exercising the Participant’s voting or tendering rights.







--------------------------------------------------------------------------------





(b)    Other capitalized terms that are not defined herein have the meaning set
forth in the Plan, except where the context does not reasonably permit.





--------------------------------------------------------------------------------





EXHIBIT 1




IRREVOCABLE STOCK POWER




The undersigned hereby assigns and transfers to Griffin Capital Essential Asset
REIT II, Inc. (the “Company”), __________ shares of the Common Stock of the
Company registered in the name of the undersigned on the stock transfer records
of the Company; and the undersigned does hereby irrevocably constitute and
appoint Javier F. Bitar, his attorney-in-fact, to transfer the aforesaid shares
on the books of the Company, with full power of substitution; and the
undersigned does hereby ratify and confirm all that said attorney-in-fact
lawfully shall do by virtue hereof.




 
 
 
Date:
 
Signed:
 
 
 
 
 
Print Name:
 
 
 
IN THE PRESENCE OF:
 
 
 
 
 
 
 
 
(Print Name)
 
 
 
 
 
(Signature)
 
 
 
 
 






